In two related child protective proceedings pursuant to Family Court Act article 10, Terrell R. appeals, as limited by his brief, from so much of an order of fact-finding and disposition of the Family Court, Suffolk County (Freundlich, J.), entered May 4, 2007, as, after fact-finding and dispositional hearings and upon a decision of the same court dated May 3, 2007, found that he had neglected the subject children.
Ordered that on the Court’s own motion, the notice of appeal from the decision dated May 3, 2007, is deemed a premature notice of appeal from the order of fact-finding and disposition entered May 4, 2007 (see CPLR 5520 [c]; Matter of Andrew B.L., 43 AD3d 1046 [2007]); and it is further,
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs and disbursements.
The Family Court’s finding that the subject child Michael F. was neglected, and that the subject child Terrell R. was derivatively neglected, based on incidents of domestic violence by the appellant against the children’s mother in Michael F.’s presence is supported by a preponderance of the evidence (see Matter of Andrew Y., 44 AD3d 1063, 1064 [2007]; Matter of Astrid C., 43 AD3d 819, 821 [2007]; Matter of Andrew S., 43 *797AD3d 1170 [2007]). Contrary to the appellant’s contention, Michael F.’s out-of-court statements were sufficiently corroborated (see Matter of Beverly R., 38 AD3d 668, 670 [2007]; Matter of Michelle L., 24 AD3d 443, 444 [2005]; Matter of Khadryah H., 295 AD2d 607, 608 [2002]). Rivera, J.P., Lifson, Florio and Chambers, JJ., concur.